In consolidated actions, inter alia, to recover damages for fraud (Action No. 1) and for breach of contract (Action No. 2), the appeals are from so much of an interlocutory judgment of the Supreme Court, Kings County, entered August 31, 1977, as (1) dismissed the complaint in Action No. 2, (2) dismissed most causes of action in Action No. 1 and (3) determined that a certain down payment belonged to Allied Equimet Corporation. Interlocutory judgment affirmed insofar as appealed from, without costs or disbursements. The record unequivocally establishes that the trial court’s conclusion, that neither party had established its case by a preponderance of the credible evidence, is correct. Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.